DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s Supplemental response to the last Office Action, filed 1/25/2022 has been entered and made of record.

The Applicant has canceled claim(s) 5 and 15.
The application has pending claim(s) 1-4, 6-14, and 16-20.

In response to the supplemental amendment filed on 1/25/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 10-12, filed 1/25/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Michael Pate (Reg. No. 53,439) on February 22, 2022.
	The application has been amended as follows:
	For paragraph [00134] on page 37 of Applicant’s originally filed disclosure dated 9/06/2019:
	1.  Please replace -- product records -- at line 3 with “product vectors”.

For claim 1 on page 2 of Applicant’s Supplemental Amendment after Non-Final dated 1/25/2022:
	1.  Please replace -- according to non-image-based -- at line 3 with “according to attributes of the plurality of products including non-image-based”.
	2.  Please replace -- by a computer -- at line 5 with “by the computer”.

For claim 11 on page 6 of Applicant’s Supplemental Amendment after Non-Final dated 1/25/2022:
	1.  Please replace -- according to non-image-based -- at line 7 with “according to attributes of the plurality of products including non-image-based”.
	2.  Please replace -- associate -- at line 13 with “associated”.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-14, and 16-20 (now renumbered as 1-18, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: clustering, by a computer system, a plurality of products into a plurality of clusters of related products according to attributes of the plurality of products including non-image-based attributes and first image-based attributes of images associated with the plurality of products; selecting, by the computer system, a cluster of related products from the plurality of clusters; selecting, by the computer system, a set of products from the cluster according to similarity of composition of images associated with the set of products, the composition of the images associated with the set of products being second image-based attributes that are different from the first image-based attributes.
Similarly, independent claim 11 (now renumbered as claim 10, for issue) respectively recites similarly limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Snyder et al (US 2019/0130285 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses re-training [for the purpose of re-scoring] the machine learning model based on the image(s) the user approves and disapproves and their associated image data.  However, Snyder does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biswas et al ‘694 discloses dynamically identifying object attributes via image analysis; Jarr et al ‘569 discloses visual category representation with diverse ranking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 23, 2022